UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7714


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

WILLIAM JUNIOR JACOBS, a/k/a Boogie,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:03-cr-00036-FDW-1)


Submitted:    January 13, 2010              Decided:   January 25, 2010


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Junior Jacobs, Appellant Pro Se.     Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William   Junior     Jacobs    seeks   to    appeal    the   district

court’s order granting his 18 U.S.C. § 3582(c)(2) (2006) motion

for sentence reduction.         We have reviewed the record and find no

reversible error.          Accordingly, we affirm the district court’s

order.      United     States    v.   Jacobs,      No.    3:03-cr-00036-FDW-1

(W.D.N.C.   July     28,    2009).    We    dispense     with     oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                      2